Title: From David Humphreys to Moses Knap, 25 February 1783
From: Humphreys, David
To: Knap, Moses


                        
                            Sir
                            Head Quarters Feby 25 1783
                        
                        I have taken the Commander in Chief’s Orders on the subject of your Letter, & have to inform you, that
                            where men indulged with furloughs have not returned, but are struck of the Rolls as deserters, others who would have
                            received leave of absence upon their return, may be furloughed Notwithstanding—this is upon a presumption the Commandg
                            Officers of Regts in which such Desertions have happened will be careful to recommend none hereafter, for whose fidelity
                            they cannot absolutely be responsible—should the instances of Desertion in cases of furlough multiply I
                            am apprehensive the General will put a total stop to the indulgence itself. I am Sir &c.
                        
                            D.H.
                        
                    